EXHIBIT 10(J)(A)
SCHEDULE OF CHANGE IN CONTROL EMPLOYMENT AGREEMENTS
          In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing Change in Control Employment Agreements by and
between P. H. Glatfelter Company and the following employees as exhibits to this
Form 10-K because they are identical to the Form of Change in Control Employment
Agreement by and between P. H. Glatfelter Company and certain employees, which
is filed as Exhibit 10 (j) to our Form 10-K for the year ended December 31,
2008.
David C. Elder
Thomas G. Jackson
John P. Jacunski
Debabrata Mukherjee
Dante C. Parrini
Martin Rapp
Mark A. Sullivan
William T. Yanavitch II

 